DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-16 and 19-20 in the reply filed on 2/9/2022 is acknowledged.  Claims 17-18 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/9/2/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the corrugated film is a film formed of a melted film material.”  One of ordinary skill in the art would expect a melted film material to be liquid 

International Search Report
Philip Morris Products Inc (JP 07-008254 A), Japan Tobacco Inc (WO 2003/056947 A1) ,  Nippon Senbai Kosha (JP 55-029932), TDk Corp (JP06-064983 A) and British American Tobacco Investments Ltd (JP-2003-515356 A) were cited as  “X” and/or “Y” references in the International Search Report for International Application PCT/JP2018/023061, to which the instant application claims priority.
The references fail to disclose the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morifuji et al (US 4488563) in view of Sasaki et al (US 204/0237983) and as evidenced by Vassilatos (US 6432340), Lisan et al (US 2016/0106147), Dollhopf et al  (US 2004/0237982) and Crooks et al (US 2013/0213421).
Claims 1 and 14: Morifuji et al discloses a filter plug for a cigarette having element A made from a filter element 1 of crimped long filter tow and element B joined to element A, wherein element B is made by wrapping a core material 2 of a long-fiber tow wrapped around with a sheet-formed product 4 having longitudinal outer grooves or flutes 3 passing through the longer direction of the filter plug, and a filter wrapping paper 7 wrapping the filter material on its periphery such that the side surface is covered with the filter wrapping paper (Abs; col 1, lines 4-6 and 38-47; col 2, lines 4-25; col 3, lines 1-12; Figs. 1, 3, 5(a)).  Element B has, in disclosed embodiments (see Fig. 1), a circular cylinder shape with first and second end surfaces and a side surface, and includes a corrugated sheet-formed product (reads on a film) having alternating ridge portions between valley portions 3 extending from the first end surface to the second end 
Alternatively, one of ordinary skill in the art would have found it obvious that air and smoke drawn through the filter by a user during smoking would travel through the plurality of air flow paths from the first end surface to the second end surface.
Morifuji et al does not disclose a plurality of particles arranged in the air flow paths.  However, Morifuji et al discloses a cigarette comprising the filter plug (col 1, lines 52-53; col 2, lines 26-28; col 4, lines 8-10, Fig. 2;).  One of ordinary skill would know that, during use of a smoking article, smoke generated passes through the filter plug to the user, and that at least some of the smoke passes through the grooves in element B.  
Sasaki et al teaches what is generally known in the art, that various chemical components, including lower aldehydes such as formaldehydes, are contained in mainstream smoke that is inhaled by a smoker and that removal of the lower aldehydes from the smoke is difficult [0005].  Sasaki et al also teaches that prior art adsorbents used to remove aldehydes can also remove other materials and give adverse effects to the flavor and taste of the smoking article [0007].  Sasaki et al provides a solution to the problem by dispersing particles of a hydrotalcite compound in the filter, for example in the filter tow or in an unwoven fabric sheet [0012].  The hydrotalcite selectively removes formaldehyde from the mainstream smoke compared to other adsorbents ([0065], Fig. 
Claim 2:  Melt-spinning fibers to form the thermoplastic fiber web would have been obvious as a common method of forming thermoplastic fibers (for evidence, see Vassilatos , Abs; col 1, lines 10-15).
Claim 3: Absent convincing evidence of unexpected results commensurate in scope with the claims, selecting the film thickness is considered a design feature determinable by one of ordinary skill in the art.
Claim 5: Morifuji et al discloses that the distance between grooves (reads on corrugation pitch) is in the range of 0.5 – 1.5 mm (col 3, lines 12-15), which is the claimed range.
Claim 6: Morifuji et al discloses that increasing the loading amount of the filter material can provide an enhanced removal rate of the particulate components contained in cigarette smoke, they necessarily yield a higher resistance to suction and therefore injure the feeling at the time of smoking a cigarette (col 1, lines 11-20).  Therefore, the filling ratio of the corrugated film as a part of the filter material is a result effective variable by affecting the resistance to suction and it would have been obvious to one of ordinary skill in the art to obtain a claimed filling ratio of corrugated film by routine optimization to obtain desired resistance to suction and user feeling at the time of smoking a cigarette.
m and 800 m [0012], which significantly overlays the disclosed particle size of 12 to 70 mesh (1680m to 210 m) or, at least, it would have been obvious to one of ordinary skill in the art to select a claimed particle size from the disclosure of Sasaki et al.  
Alternatively, Sasaki et al teaches that it is necessary to control appropriately the size of the hydrotalcite compound in order to control the resistance to draw and the outflow of tar/nicotine [0066].  Thus, the particle size is revealed to be a result effective variable and it would have been obvious to one of ordinary skill in the art to obtain a claimed particle size by routine optimization for the reasons given by Sasaki et al. 
Claim 8: Sasaki et al shows that the resistance to draw also depends on the particle loading amount (weight) in a filter ([0068]-[0070], Fig. 7B).  Thus, the particle loading amount is revealed to be a result effective variable and it would have been obvious to one of ordinary skill in the art to obtain a claimed amount of particles by routine optimization to obtain desired resistance to draw.
Claim 9: Cigarette filters typically have circumferences from around 14 mm to around 26 mm (see Lisan et al, [0004] for evidence), which subsumes the claimed range or, at least, it would have been obvious to one of ordinary skill in the art to obtain a filter having a claimed circumference as typically known in the art.
Claims 10 and 11: As discussed above, Morifuji et al discloses claimed species of films, which are also plastics.
Claim 12: Sasaki et al demonstrates that the reduction rate of the formaldehyde content in the mainstream smoke can be increased with increase in the total surface area of the hydrotalcite particles within the claimed range ([0074]-[0075], Fig. 8). Thus, 
Claim 13: Sasaki et al discloses that a charcoal filler is also usable with the hydrotalcite containing filter ([0038] – [0039]).  Sasaki et al also teaches that the charcoal lowers the content of total organic vapor while the hydrotalcite lowers the formaldehyde content ([0085]-[0086]).  Although Sasaki et al discloses the hydrotalcite and charcoal in different segments, it would have been obvious to one of ordinary skill in the art to include charcoal particles in the corrugated film to further enhance removal of undesirable substances from mainstream smoke.
Claim 15: Morifuji et al discloses that increasing the loading amount of the filter material can provide an enhanced removal rate of the particulate components contained in cigarette smoke, they necessarily yield a higher resistance to suction (resistance to draw) and therefore injure the feeling at the time of smoking a cigarette (col 1, lines 11-20).  It is also known in the art that a user’s smoke feel depends on the draw resistance of a cigarette, including the draw resistance of the tobacco rod and the draw resistance of the filter (see Dollhopf et al, [0020] for evidence).  Therefore, the draw resistance of the filter is a result effective variable and it would have been obvious to one of ordinary skill in the art to obtain a filter having a claimed draw resistance by routine optimization to provide desirable user smoke feel.

Claims 19-20: Morifuji et al discloses a cigarette (smoking article) comprising the inventive filter attached to a cigarette cylinder (tobacco rod) (col 1, lines 52-53; col 2, lines 26-28; col 4, lines 8-10, Fig. 2).  It is well known in the art that cigarettes comprise a tobacco rod that is connected to the filter by tipping paper wrapped on the filter and the tobacco rod (see Lisan et al, [0052]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest a smoking article filter wherein the corrugated film has a tensile elongation as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748